ACCEPTED
                                                                                         12-15-00047-CV
                                                                            TWELFTH COURT OF APPEALS
                                                                                          TYLER, TEXAS
                                                                                    9/14/2015 4:50:46 PM
                                                                                               Pam Estes
                                                                                                  CLERK


                             No. 12-15-00047-CV
                                                                       FILED IN
                                                                12th COURT OF APPEALS
                    IN THE COURT OF APPEALS                          TYLER, TEXAS
           FOR THE TWELFTH JUDICIAL DISTRICT                  OF9/14/2015
                                                                  TEXAS4:50:46 PM
                          TYLER, TEXAS                                 PAM ESTES
                                                                         Clerk


                                MARK J. HEALEY
                                  APPELLANT

                                         V.

                               EDWIN N. HEALEY
                                  APPELLEE


                     Appeal from the 3rd Judicial District Court
                            Henderson County, Texas;
           Cause No. 2014C-0638, the Honorable Mark Calhoon, Presiding


 AGREED MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF


TO THE HONORABLE TWELFTH COURT OF APPEALS:

      Appellee Edwin N. Healey files this Agreed Motion to Extend Time to File

Appellee’s Brief.

                                  I. Introduction

      1.      Appellant is Mark J. Healey. Appellee is Edwin N. Healey.

      2.      No rule limits the time within which to file this motion to extend. See

TEX. R. APP. P. 38.6(d).




                                          1
                         II. Arguments and Authorities

      3.     This Court may extend the time to file an Appellee’s Brief under the

authority of Texas Rule of Appellate Procedure 38.6(d).

      4.     Appellee’s Brief is due on September 21, 2015.

      5.     Appellee’s appellate counsel electronically filed a request for a copy

of the Clerk’s and Reporter’s record on September 3, 2015, and has yet to receive

those records.

      6.     Appellant and Appellee are currently conducting settlement

negotiations, which the agreed upon extension requested herein would benefit.

      7.     Appellee requests an extension of sixty (60) days from the date that

his Appellee’s Brief is due so that he may submit a narrowly tailored brief that

assists this Court with the resolution of this Appeal, and also to give the parties

more time to continue settlement negotiations. If this Motion is granted, the due

date for the Appellee’s Brief would be Friday, November 20, 2015.

      8.     Appellee has not filed any previous motions to extend time in this

matter. Appellant was granted a sixty (60) day extension to his deadline for filing

Appellant’s Brief, the same amount of time for which Appellee is asking.        This

motion is filed for good cause, in the interest of judicial economy, and is not filed

solely for delay.




                                         2
                                    III. Conclusion
      Accordingly, Appellee requests that this Court grant this Motion to Extend

Time to File Appellee’s Brief, enter an order extending the due date for Appellee’s

Brief from September 21, 2015 to November 20, 2015, and award any and all other

relief to which he is entitled in either law or equity.

                                                Respectfully submitted,
                                                LOVELACE KILLEN, P.L.L.C.

                                         By:    /s/ Koy R. Killen
                                                Koy R. Killen
                                                Texas Bar No. 24032628
                                                kkillen@lovelacekillen.com
                                                Clinton W. Dennis
                                                Texas Bar No. 24074130
                                                cdennis@lovelacekillen.com
                                                104 South Main Street
                                                Burleson, Texas 76028
                                                Tel. (817) 447-0053
                                                Fax. (817) 447-0052

                                                ATTORNEYS FOR APPELLEE
                                                EDWIN N. HEALEY




                                            3
                     CERTIFICATE OF CONFERENCE
     I, the undersigned, do hereby certify that on September 14, 2015, counsel for
Appellee conferred with counsel for Appellant regarding the merits of this Motion,
and Appellant agreed to the relief requested herein.


                                            /s/ Koy R. Killen
                                            Koy R. Killen



                        CERTIFICATE OF SERVICE
     I hereby certify that a true and correct copy of the foregoing document has
been served upon the following counsel of record, via electronic service on
September 14, 2015.
Steve Stark                                                Via Electronic Service
Stark & Groom, LLP
110 East Corsicana Street
Athens, Texas 75751
Attorney for Appellant
                                     /s/ Koy R. Killen
                                     Koy R. Killen




                                        4